DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 23 recites the broad recitation that the additive can be in the first substrate, the second substrate or the interlayer, and the claim also recites the additive in the interlayer (see claim 13 now amended) which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 23 recites the additive can be in the first substrate, the second substrate or the interlayer, however, the claim already recites the additive in the interlayer given the amendment of claim 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1-2, 8, 13-14, 19 and 23 is/are rejected under under 35 U.S.C. 103 as obvious over Ishak (US PN 9,063,349) in view of any one of Ukidwe (US Pub 20160159048), Rukavina (US Pub 20080171808) or Hotta (US PN 4,822,684).
Regarding claims 1-2, 8, 13-14, 19 and 23: Ishak et al. teach a transparency and does not require their transparency to be electrodimmable.
Ishak’s transparency can be a laminated vehicle glazing comprising a first substrate, a second substrate on the first substrate and an interlayer film there between (see Figure 33 for example). 
The films (this would include the interlayer film above) according to Ishak’s invention, although not limited, include polyvinyls or other suitable material (see for example Col. 24, line 62 bridged to Col. 25, line 20) and an additive to control optical properties (see entire disclosure).
Specifically, Ishak teaches that their transparencies can be made to block at least 90%, or even 100%, light of the range 400-460nm passing through the transparency (see for example Col. 16, lines 38-39, Col. 17, lines 8-57, Col. 18, lines 1-15 where they discuss that at least 90% or even 100% light of the 400-460nm range can be blocked). Given that Ishak’s transparency can block at least 90% light of 400-460nm, it can be said to block at least 90% light of 400-430nm.
	Transparencies can also be made to have a total visible light transmittance greater than 65% (see Figures, Col. 19, lines 1-13, Col. 33, lines 26-29, and claims for example).
Transparencies can also be made to block at least 90% of light of wavelengths 280-400nm (see Col. 29, 30-33). Given that Ishak’s transparency will block at least 99% of light at 400-430nm and at least 90% of light at 280-400nm, it can be said to block at least 90% at 380-410nm as claimed.
Although Ishak does not provide an explicit example with all the above properties requirements combined together, given that Ishak explicitly teaches that these features can be present, one having ordinary skill would reasonably conclude Ishak to be teaching with sufficient specificity such a combination as claimed. Alternatively, given the above teachings of Ishak, obtaining such a combination would have at the very least been obvious with a reasonable expectation of success. 
It is also noted for the record that although Ishak’s specific disclosure relied upon above for teaching the at least 90% 280-400nm blocking property is discussed in the reference as being a corneal lens and not necessarily a laminated vehicle glazing, as Ishak is clearly teaching blocking UV light in a multitude of applications and as a whole, teaches not only the desire to block UV as great as possible but also teaches how to do it (i.e. getting at least 90% blocking at 400nm or less with a UV inhibiting additive), it would have been obvious to one having ordinary skill at the time of invention to make Ishak’s laminated vehicle transparency have the high UV blocking disclosed in Ishak to block UV as great as possible.
Ishak does not explicitly disclose the thickness of their interlayer film, however, as mentioned, Ishak’s transparency is a laminated vehicle glass.
As ‘048, ‘808 and ‘684, who each similarly disclose laminated vehicle glass, disclose desirable thicknesses for such an interlayer being that claimed (see 0.25-2.54mm in par 0074 of ‘048; 0.76-25.4mm in par 0021 of ‘808; 0.38-0.76mm in Col. 4, lines 32-36 in ‘684), it would have been obvious to one having ordinary skill at the time of invention to modify Ishak to include thicknesses within the claimed range to obtain a desirable laminated vehicle glazing. 
Regarding claims 9-10, 20 and 21: As discussed above, Ishak teaches the transparency of claim 8 and 19 and more specifically a laminated vehicle transparency wherein vehicles can comprise their transparency as a window/windshield but they fail to recite their vehicle being that of an aircraft. However, Ishak does not limit their vehicle to exclude that of aircraft and instead, only generally suggests vehicles comprising their transparency as a window/ windshield for filtering selective wavelengths. 
As ‘048, ‘808 and ‘684, suggests that vehicles comprising window transparencies can be that of aircraft (see 0086 in ‘048; 0027-0028 in ‘808 and col. 1, lines 5-15 in ‘684 for example), it would have been obvious to one having ordinary skill at the time of invention to modify Ishak to include their vehicle being that of an aircraft to obtain a desirable vehicle transparency.
Regarding claims 11 and 22: As discussed above, Ishak teaches the transparency of claims 1 and 13. Although Ishak fails to teach a ballistic shield comprising the transparency, Ishak’s transparency is a laminated vehicle transparency.
As ‘048 and ‘808, suggests that transparencies used for vehicles not only desirably have ballistic performance (see 0004 in ‘808) but can be used as ballistic panels (see 00086 in ‘048), it would have been obvious to one having ordinary skill at the time of invention to modify Ishak to include their transparency to have ballistic performance and/or form a ballistic panel.   
have been obvious to one having ordinary skill at the time of invention to modify Ishak to include their ophthalmic lens having ballistic protection (ballistic shield) to obtain a desirable ophthalmic lens. 

2.	Claims 3-4, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishak (US PN 9,063,349) as applied to claim 1 and 13 above, in view of any one of Carrega (US Pub 20180321513) or Nahm (US Pub 20170090217) both having an earlier effective filing date. 
As discussed above, Ishak teaches the transparency of claims 1 and 13. Although Ishak fails to teach the requirements recited in claims 3-4, 15 and 16, Ishak does teach that the additive within their films are UV blockers and can be used for ophthalmic lens, etc..  
As both, Carrega and Nahm disclose that desirable UV blockers in such applications include benzotriazole UV blockers of Tinuvin Carboprotect ™, which is the same material and formula used by Applicants, to control light filtering (see abstract, 0062 and Table 1 in ‘513, 0037 and Table 1 in ‘217), it would have been obvious to one having ordinary skill at the time of invention to modify Ishak to include their UV blocking additive being benzotriazole UV blocker of Tinuvin Carboprotect ™ to control light filtering.

3.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishak (US PN 9,063,349) as applied to claim 1 above, in view of Rukavina (US Pub 20070173627).
As discussed above, Ishak teaches the transparency of claim 1. Although Ishak fails to teach their transparency comprising a plastic as claimed, they do teach that their transparency can be used for an ophthalmic lens, windows for vehicles, etc. and that plastic such as polycarbonate, etc. can be used in their transparency (see 0114). 
As Rukavina teaches that plastics such as polycarbonate, etc. in transparencies used for ophthalmic lenses, windows for vehicles, etc. have drawbacks and making such plastics comprise a reaction product of isocyanate and an aliphatic polyol having 4-18 carbons and 2 hydroxyl groups instead allows or improved impact resistance, optical quality, weather resistance, etc. over polycarbonate, etc. (see abstract, 0005-0007), it would have been obvious to one having ordinary skill at the time of invention to modify Ishak to include their plastic being a reaction product of isocyanate and an aliphatic polyol having 4-18 carbons and 2 hydroxyl groups to obtain improved impact resistance, optical quality, weather resistance, etc.

Response to Arguments
Applicant’s arguments filed August 11, 2022 have been considered but are moot in view of new grounds of rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784